Citation Nr: 0733266	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  02-01 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than July 10, 1991, 
for the award of service connection and a 100 percent 
disability rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
that assigned an effective date of August 1992 for the award 
of service connection and compensation for PTSD.  The veteran 
timely appealed.

In December 1999, the RO increased the disability evaluation 
for PTSD to 100 percent, effective January 20, 1998.  The 
veteran also appealed this decision.

In October 2002, the veteran testified during a hearing 
before RO personnel.

In January 2003, the RO denied an effective date earlier than 
July 10, 1991, for the award of service connection for PTSD.  
The veteran appealed this decision.
 
In March 2005, the RO assigned an effective date of July 10, 
1991, for the award of service connection and a 100 percent 
disability rating for PTSD.  

In September 2006, the veteran withdrew his prior request for 
a Board hearing, in writing.


FINDINGS OF FACT

1.  In October 1989, the RO denied service connection for 
PTSD; the veteran did not submit a notice of disagreement 
within one year of the notice of that decision. 

2.  On June 14, 1991, VA received the veteran's reopened 
claim for service connection for PTSD.

3.  There was no pending claim prior to June 14, 1991, 
pursuant to which service connection for PTSD could have been 
awarded.

4.  The RO assigned a 100 percent disability rating for PTSD, 
effective from the date of service connection.


CONCLUSION OF LAW

The criteria for an effective date of June 14, 1991, for the 
award of service connection and a 100 percent disability 
rating for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through June 2001, February 2004, and September 2006 letters, 
the RO or VA's Appeals Management Center (AMC) notified the 
veteran of the evidence needed to establish an earlier 
effective date for the award of service connection and a 100 
percent disability rating for PTSD.  These documents served 
to provide notice of the information and evidence needed to 
substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements was 
provided to the veteran after the rating actions on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claim was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with a determination in this matter, as concluded below.  
There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The veteran contends, in essence, that he is entitled to an 
effective date earlier than July 10, 1991, for the award of 
service connection and a 100 percent disability rating for 
PTSD.

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r). 

Records show that the veteran first claimed service 
connection for PTSD in July 1986.  

Records received from the Social Security Administration 
reflect that the veteran became disabled in August 1984 due 
to schizophrenia and a back condition.

A VA hospital discharge summary reflects treatment in August 
1986 for schizophrenia, schizo-affective, depressed with 
paranoid features and features of PTSD, delayed type.  The 
veteran was also considered employable at that time.
 
In September 1986, the RO denied the veteran's original claim 
for service connection for PTSD.

In August 1987, the veteran was considered totally disabled 
and unemployable, based upon a VA hospital report showing 
treatment for schizophrenia, schizo-affective, depressed with 
paranoid features and features of PTSD, delayed type.  
Although the RO reopened the veteran's claim, service 
connection for PTSD was again denied in September 1987 and in 
March 1988.

VA hospital discharge summaries reflect treatment in June 
1989 and in October 1989 for PTSD, delayed type.

The report of an October 1989 VA examination reflects that 
the veteran presented with some symptoms of PTSD, but not 
enough to make a definitive diagnosis.

In October 1989, the RO again denied service connection for 
PTSD.  The veteran was notified of this decision, and he did 
not appeal.  Hence, the RO's October 1989 decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Records show that the veteran was admitted to a VA hospital 
in November 1989.  The admitting diagnosis was PTSD.  He was 
again hospitalized in July 1990.  The discharge summary 
reflects treatment for schizophrenia, schizo-affective 
depressed with paranoid features and features of PTSD, 
delayed type-Vietnam War (severe).

A VA hospital discharge summary reflects treatment in January 
1991 for schizophrenia, schizo-affective type with PTSD 
symptoms.

On June 14, 1991, the veteran filed to reopen his claim for 
service connection for PTSD.  A VA hospital discharge summary 
reflects treatment in June 1991 for a seizure disorder, and 
notes a history of PTSD.

The report of a June 1996 VA examination reflects a diagnosis 
of PTSD related to in-service stressors, as reported by the 
veteran.

In March 1998, the RO granted service connection and assigned 
a 50 percent evaluation for PTSD, effective February 11, 
1997.  As noted above, the veteran appealed for both a higher 
initial disability rating and for an earlier effective date.

In April 1998, the RO assigned an effective date of 
August 10, 1992, for the award of service connection for 
PTSD.

In March 2005, the RO assigned an effective date of July 10, 
1991, for the award of service connection and a 100 percent 
disability rating for PTSD. 

The Board notes that, following the RO's October 1989 denial 
of service connection for PTSD, and prior to June 14, 1991-
the date of receipt of the veteran's reopened claim-the 
veteran had not submitted any communication indicating an 
intent to apply for service connection for PTSD, which would 
constitute a pending claim.  38 C.F.R. § 3.155.   His earlier 
claim for service connection for PTSD had been finally 
resolved, and the veteran had not appealed the determination.  
Further, the veteran had not raised a claim of clear and 
unmistakable error that would vitiate the finality of the 
October 1989 decision (see 38 C.F.R. § 3.105(a)).  Hence, 
there was no pending claim prior to June 14, 1991, pursuant 
to which benefits could be granted.

Since the reopened claim for service connection for PTSD was 
received in 1991, more than one year following separation 
from service, as a matter of law, the effective date can be 
no earlier than the date of receipt of the claim.  38 C.F.R. 
§ 3.400(b). 

Accordingly, the proper effective date can be no earlier than 
the date of receipt of the claim for service connection-that 
is, June 14, 1991.  The same result is reached under the 
criteria for a claim to reopen, 38 C.F.R. § 3.400(r). 

Regarding the assignment of a 100 percent disability rating, 
in April 1999, a VA examiner opined that the veteran's 
history and symptoms exhibited at the time appeared more 
consistent with PTSD than schizophrenia, paranoid type.  The 
examiner also found that the veteran was moderately to 
severely impaired in his ability to engage in sustained 
gainful activity; and in his ability to relate to co-workers, 
receive supervision, adapt to change at work, and maintain 
concentration due to PTSD.

In December 2002, the veteran testified that doctors were 
unfamiliar with PTSD in 1986, and that he had been initially 
diagnosed with schizophrenia.  The veteran also testified 
that he had actively pursued compensation for PTSD since 
1986, or at least since 1988.

While the veteran asserts that a 100 percent disability 
rating for PTSD should be paid from 1986 or 1988, there is no 
legal basis for assignment for any such earlier effective 
date in this case.  

The effective date of the award of a 100 percent disability 
rating for PTSD cannot precede the effective date of the 
grant of service connection.

In this case, the Board notes that the RO has assigned a 100 
percent disability rating for PTSD from the date of the grant 
of service connection.  That date should be the date of 
receipt of the reopened claim on June 14, 1991-i.e., not 
July 10, 1991.

Because the weight of the evidence is against the grant of an 
effective date earlier than June 14, 1991, reasonable doubt 
does not arise and the claim for an effective date earlier 
than June 14, 1991, for the award of service connection and a 
100 percent disability rating for PTSD is denied.



	(CONTINUED ON NEXT PAGE)








ORDER

An effective date of June 14, 1991, for the award of service 
connection and a 100 percent disability rating for PTSD is 
granted.  




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


